Citation Nr: 9927827	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  99-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than August 1, 1997 
for service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



REMAND

The veteran had active military service from June 1962 to 
July 1964.  In a November 1993 decision, the RO denied his 
claim for secondary service connection for a right hip 
disorder (claimed as due to service-connected residuals of a 
right femur fracture).  The veteran appealed to the Board of 
Veterans' Appeals (Board), and an August 1996 Board decision 
denied the appeal on the basis that it was untimely.

Following a motion by the veteran, the Board ordered 
reconsideration of the August 1996 Board decision as to the 
issue of service connection for a right hip disorder.  In a 
January 1998 remand by a reconsideration panel of the Board, 
the Board conceded that the veteran had timely appealed the 
issue of service connection for a right hip disorder, and the 
Board ordered further evidentiary development on the claim.

In a December 1998 decision, the RO granted service 
connection and a 10 percent rating for a right hip disorder, 
effective from August 1, 1997.  The granting of service 
connection by the RO terminated the prior appeal on that 
issue, and any dispute over the effective date or percentage 
evaluation would require a new appeal (a notice of 
disagreement from the veteran, followed by issuance of a 
statement of the case by the RO, followed by a substantive 
appeal by the veteran).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1998); Grantham v. Brown, 114 F.3d 1156 
(Fed.Cir. 1997); Holland v. Gober, 124 F.3d 226 (Fed.Cir. 
1997), 10 Vet.App. 433 (1997).  On the same day as its 
December 1998 rating decision, the RO sent a supplemental 
statement of the case to the veteran on the issue of an 
increased rating for residuals of a femur fracture (an issue 
not on appeal) and on the issue of service connection for a 
right hip disorder (an issue no longer on appeal); this 
supplemental statement of the case does not address the 
question of an earlier effective date for service connection 
for a right hip disorder, nor should it have, as the veteran 
had yet to file a notice of disagreement on such issue.

Two days following the December 1998 rating decision which 
granted service connection and a 10 percent rating for a 
right hip disorder, effective from August 1, 1997, the RO 
sent the veteran notice of its determination.  In early 
February 1999, the RO received the veteran's timely notice of 
disagreement as to the effective date assigned.  At this 
point, the RO should have issued the veteran a statement of 
the case on the effective date issue (38 C.F.R. § 19.26) but 
it did not do so.  Instead, the RO merely returned the case 
to the Board for review of the effective date issue.  See 
August 1999 certification of appeal (VA Form 8). 

At the present time, the issue of entitlement to an earlier 
effective date for service connection for a right hip 
disorder is not properly before the Board since, although the 
veteran has filed a timely notice of disagreement, there is 
no subsequent statement of the case from the RO, followed by 
a timely substantive appeal from the veteran.  38 U.S.C.A. 
§§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302; 
Roy v. Brown, 5 Vet. App. 554 (1993).  Under the 
circumstances, the Board will remand the effective date issue 
to the RO to give the veteran an opportunity to complete an 
appeal on such issue.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

The RO should provide the veteran with a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than August 1, 1997 for service 
connection for a right hip disorder.  The 
RO should also inform him that to perfect 
an appeal of such issue he must file a 
timely substantive appeal.  The RO should 
return the case to the Board only if the 
veteran files a timely substantive appeal 
after he is issued a statement of the 
case on the effective date issue.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


